Citation Nr: 0738016	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a service-connected 
disorder.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by flashbacks, nightmares, hypervigilance, self-
isolation, and sleep impairment; however, his level of 
occupational and social impairment is not so severe as to 
cause deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.

2.  The veteran has a current diagnosis of erectile 
dysfunction.

3.  The evidence of record does not relate the veteran's 
erectile dysfunction to service or to a service-connected 
disorder.

4.  The veteran's service medical records show that he was 
treated for acute bronchitis in March 1964, and for an upper 
respiratory infection in February 1967, but do not show a 
diagnosed respiratory disorder on service separation in 
December 1967.

5.  The veteran does not have a current diagnosis of a 
respiratory disorder.

6.  An unappealed June 1997 rating decision denied service 
connection for a back disorder.

7.  The additional evidence received since the time of the 
final June 1997 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

2.  Erectile dysfunction is not proximately due to, the 
result of, or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

3.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for an increased initial 
evaluation, service connection, and to reopen a previously 
decided claim, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claims, letters dated 
in September 2004 (with respect to the claims for a 
respiratory disorder and erectile dysfunction) and June 2003 
(with respect to the claim to reopen the issue of service 
connection for a back disorder) satisfied the duty to notify 
provisions; additional letters were sent in July 2005 and 
March 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA's 
duties to notify were not satisfied prior to the rating 
decision on the veteran's claims for an increased initial 
evaluation for PTSD; however, the Board concludes that the 
veteran has not been prejudiced, as notice was provided in 
December 2005 and March 2006, and the claim had been 
subsequently readjudicated in the September 2006 and February 
2007 statements of the case.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  Further, with respect to all of the 
veteran's claims, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in April 2003, 
November 2004, March 2005, and October 2005, and a VA opinion 
was obtained in December 2005.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

PTSD

By a May 2003 rating decision, service connection for PTSD 
was granted, and a 50 percent evaluation assigned, effective 
December 12, 2002, under the provisions of Diagnostic Code 
9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 50 
percent disabling evaluation contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disabling evaluation is warranted when the 
evidence demonstrates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  Id. 

In this case, the evidence does not support an initial 
evaluation in excess of 50 percent disabling for PTSD.  
Throughout the evidence of record, the veteran was never 
noted to be disoriented to time or place.  The only 
indication of memory loss was of certain periods of his 
Vietnam service, as noted on VA examination in March 2005.  
He reported memory loss of recent events only on one 
occasion, in October 2004.  There is no other evidence that 
the veteran ever experienced memory loss of recent events, or 
any indication of speech impairment.  The April 2003 and 
March 2005 VA examination reports, as well as VA treatment 
reports dated in September 2003, April 2005, and September 
2006, note that the veteran was cooperative during 
evaluations, did not experience delusions or hallucinations, 
and did not have suicidal or homicidal ideations.  

The veteran has not exhibited inappropriate behavior; 
although a November 2006 letter from a VA examiner noted that 
the veteran had seriously impaired impulse control, this is 
in conflict to the September 2006 treatment record on which 
it is based, which noted fair judgment, no psychosis, and did 
not note evidence of impulse control.  The veteran has 
displayed no evidence of, nor reported engaging in, 
obsessional rituals.  Appropriate grooming and hygiene were 
noted on most evaluations of record, with the exception of 
the April 2003 VA examination, which noted a somewhat unkempt 
appearance, and the November 2006 opinion letter, which noted 
that the veteran neglected his personal appearance and 
hygiene.  Again, however, the November 2006 opinion letter 
conflicts with the September 2006 VA treatment record on 
which it is based; that treatment record notes that the 
veteran had good hygiene.  Additionally, near continuous 
panic attacks affecting the veteran's ability to function 
independently have not been shown. 

The veteran's global assessment of functioning (GAF) scores 
also support the continuation of a 50 percent evaluation.  
The GAF scores given for the appeal period include a GAF of 
55 on VA examination in April 2003, and a GAF score of 55 on 
VA examination in March 2005, with a lower, separate score 
indicated for the veteran's nonservice-connected depression 
and anxiety disorders.  A GAF score of 51 to 60 indicates 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational, or school functioning, such as few 
friends, conflicts with peers or coworkers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  During the May 2004 VA examination, and in VA 
treatment records dated in July 2002 and September 2002, the 
veteran was noted to have a GAF score of 55.  Thus, it is 
apparent that during the appeal period, the veteran's overall 
functioning, with respect to his PTSD, was moderate and did 
not change; although his symptomatology tends to indicate 
increased severity of certain symptoms, this decline in 
functioning appears to be the result of other, nonservice-
connected psychiatric disorders.

To that end, there is little evidence that the veteran has 
more than moderate impairment in social functioning, as noted 
on VA examination in March 2005.  Despite some social 
stressors, to include caring for his grandchildren because 
their mother (his daughter) is unable to do so, the record 
overwhelmingly reflects that the veteran maintained a good 
relationship with his wife, to whom he has been married for 
35 years, as well as his son and grandchildren.  Although it 
is noted that the veteran reported having few significant 
social relationships outside of those described above, and 
difficulty maintaining the ones that he currently has, the VA 
examiner noted in March 2005 that although the veteran's 
"support system is not large, [] it is effective."  
Although a VA psychiatrist noted in November 2006 that the 
veteran did not have the ability to establish or maintain 
relationships of any kind except with immediate family, this 
is not reflected by the remainder of the evidence of record; 
moreover, even if the veteran's social functioning has 
diminished, it is not shown to be related solely to his PTSD, 
and not his depression or anxiety disorders.  

The veteran's occupational functioning has also not been 
shown to be of more than moderately impaired.  The November 
2006 letter from the veteran's VA psychiatrist noted that he 
had occupational impairment in nearly all areas of his life.  
However, the remainder of the evidence does not support this 
premise.  The April 2003 VA examination noted a moderate 
difficulty with occupational functioning.  The March 2005 VA 
examination report noted that the veteran resigned from his 
position managing the local Veterans of Foreign Wars post, 
due to the very long work weeks (70 hours).  The examiner 
also pointed out that the veteran currently drove a van to 
take recruits to local cities 2 days a week; at that time, 
the examiner noted that the veteran's history did not 
indicate that the veteran's PTSD caused him to miss work, and 
would generally be able to work satisfactorily with 
occasional decrease in work.  

Ultimately, although the record documents that the veteran 
has PTSD symptomatology which affects his occupational 
functioning, the Board concludes that it does not rise to the 
level required for a rating in excess of the 50 percent 
currently assigned; indeed, the March 2005 VA examiner noted 
that while the veteran had developed depression and anxiety 
disorder, and his overall psychiatric symptomatology had 
increased, neither of these conditions were caused by or 
aggravated by the service-connected PTSD.  Although the 
November 2006 VA psychiatrist's letter noted that the veteran 
would remain permanently and totally disabled due to his 
psychiatric symptoms, he noted that this was based both on 
the veteran's PTSD and his major depressive disorder, and 
failed to distinguish between them.

The veteran reports experiencing flashbacks, nightmares, 
hypervigilance, 
self-isolation, and sleep impairment.  However, the criteria 
for a rating in excess of that currently assigned requires a 
finding of occupational and social impairment, with 
deficiencies clearly affecting the veteran's spheres of work, 
school, or family relations, and his judgment, thinking, or 
mood; that severity, with respect to the veteran's PTSD 
alone, is not present here.  As noted above, the veteran 
continues to have a good relationship with his wife, son, and 
grandchildren, and a limited number of fellow Vietnam veteran 
friends.  Ultimately, the VA treatment records and 
examination reports reflect symptomatology that more closely 
approximates the currently assigned evaluation, and do not 
show impairment of occupational and social functioning 
consistent with a rating greater than that currently assigned 
over the course of the appeal period.  Fenderson, 12 Vet. 
App. at 119.

For these reasons, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
PTSD.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The veteran does not assert that his claimed erectile 
dysfunction is directly related to his military service.  
Rather, he asserts that he experienced erectile dysfunction 
as a result of his PTSD.  To that end, the evidence of record 
does not support a grant of service connection for erectile 
dysfunction on a direct basis.  There are no findings of or 
treatment for erectile dysfunction in service.  Additionally, 
there is no medical evidence that relates the veteran's 
current erectile dysfunction directly to his military service 
or to any incident therein.  

Nevertheless, service connection may also be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).

The evidence of record indicates that the veteran's erectile 
dysfunction is not causally related to a service-connected 
disorder.  The November 2004 VA examiner diagnosed erectile 
dysfunction, but concluded that it was not related to his 
PTSD, and a December 2005 VA examiner concluded that while 
PTSD can cause a decreased libido (sexual desire), there was 
no medical basis to conclude that PTSD caused erectile 
dysfunction (inability to achieve or maintain physical 
erection).  No contradictory medical opinions exist with 
respect to this issue.  Accordingly, service connection for 
erectile dysfunction, on either a direct or secondary basis, 
is not warranted.

Because the veteran's erectile dysfunction is not shown to be 
related to his military service or to a service-connected 
disorder, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Respiratory Disorder

The veteran's service medical records show that he was 
treated for acute bronchitis in March 1964, and for an upper 
respiratory infection in February 1967, but do not show a 
diagnosed respiratory disorder on service separation in 
December 1967.  During his October 2007 hearing before the 
Board, the veteran reported being treated for pneumonia prior 
to 1990; however, he denied being treated for pneumonia by 
VA, which he has been receiving medical treatment since 1990.  
To that end, a single August 2004 VA outpatient treatment 
record shows treatment for an upper respiratory infection, an 
acute condition.  There is no other evidence that the veteran 
was treated for any respiratory disorders, and no evidence of 
a chronic disorder, an element required for substantiating a 
claim for service connection.  See Hickson, 12 Vet. App. at 
253.  

Although the veteran's representative asserted in the March 
2005 notice of disagreement that the veteran "contends his 
record at the VA is replete with references to innumerable 
visits to his medical provider for respiratory conditions," 
the evidence does not reflect more than the single August 
2004 diagnosis.  Further, the majority of the evidence of 
record does not reflect a chronic disorder.  For example, an 
August 2003 VA outpatient treatment record reveals that while 
the veteran reported 4 incidences of pneumonia in childhood, 
he also denied currently experiencing shortness of breath, 
dyspnea on exertion, wheezing, or chronic cough, and stated 
he could walk a mile without becoming short of breath.  
Accordingly, as no chronic disorder is shown by the evidence 
of record, there is no proof of a present disability, and no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

Because the evidence of record does not show evidence of a 
chronic respiratory disorder, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Back Disorder, On The Basis Of New and Material Evidence 

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2007).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for a back disorder was 
filed in May 2003.  Therefore, the current, amended 
regulation applies.  

The RO denied service connection for a back disorder in June 
1997, and notified the veteran of the decision in July 1997.  
The rating decision was not appealed and that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The 
matters under consideration at that time were whether the 
veteran's degenerative arthritis of the back was related to 
his military service, and whether the veteran had a current 
diagnosis of a back disorder that resulted from the kidney 
condition treated in service.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the June 1997 rating decision which is relevant 
to, and probative of, these matters.

The evidence of record at the time of the June 1997 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service medical and service 
personnel records and the March 1997 VA spine examination 
report.  The additional evidence added to the record since 
the June 1997 rating decision, pertinent to the veteran's 
claim for service connection for a back disorder, includes VA 
outpatient treatment records dated from July 2003 to October 
2003, in February 2004, from August 2004 to December 2004, 
from February 2005 to April 2005, in April 2006, and from 
September 2006 to January 2007; VA examination reports dated 
in November 2004 and October 2005; a November 2005 response 
from the National Archives and Records Administration (NARA); 
the veteran's February 2007 written statement; and the 
transcripts from the September 2005 RO hearing and the 
October 2007 hearing before the Board.

The RO denied the veteran's claim for entitlement to service 
connection for a back disorder in June 1997, and at that 
time, there was no evidence that the veteran's degenerative 
arthritis of the back was related to service, or that the 
incidences of treatment for a kidney condition in service 
resulted in a low back disorder.  This continues to be the 
case.  The Board has considered the veteran's February 2007 
statement pertaining to the circumstances of his back injury 
in 1966 or 1967; however, although the veteran is competent 
to testify as to the circumstances of the claimed injury, his 
account does not speak to either of the reasons stated above 
on which basis his claim was originally denied.  For that 
reason, his February 2007 statement, while new, is not 
material evidence that raises a reasonable possibility of 
reopening his claim.

With respect to the question of whether the veteran's current 
degenerative arthritis of the back was related to service, 
the November 2005 response from NARA indicated that for the 
period of time the veteran reported that his back injury 
occurred, the deck logs from both the ships he asserted he 
served on, the USS SEMINOLE and the USS MONTROSE, were devoid 
of any mention of the veteran or any mention of a back injury 
to any servicemember aboard.  Additionally, VA outpatient 
treatment records dated in August 2003, September 2003, and 
August 2004 reveal reports of low back pain and an x-ray 
showing lumbar spondylosis with narrowing of the L1 disk 
space.  However, none of this evidence shows that the 
veteran's degenerative arthritis of the back is related to 
his military service.

With respect to the question of whether the incidences of 
treatment for a kidney condition in service resulted in a low 
back disorder, the only pertinent evidence is an opinion from 
the October 2005 VA genitourinary examination.  The examiner 
recognized that a November 1967 x-ray did show a questionable 
left kidney mass lesion, but that it was likely not an actual 
mass, as there were no long-term residuals (whereas any 
kidney mass would cause include obstructive symptoms, at a 
minimum).  The examiner also noted that renal function 
studies were never shown to be abnormal.  Ultimately, the 
examiner concluded that the kidney lesion noted in service 
was not the cause of any current back pain or back disorder, 
as no kidney mass was noted on x-rays taken in 1997 and 2003, 
and no other symptoms indicative of a kidney disorder were 
present.

Accordingly, although some of the evidence submitted since 
the June 1997 rating decision is "new," as it had not been 
previously considered by VA, the newly submitted evidence is 
not "material" as it does not raise the reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the issue of entitlement to service connection 
for a back disorder is not reopened.

As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable, and the issue of entitlement to 
service connection for a back disorder is not reopened.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

An increased evaluation for PTSD is denied.

Service connection for erectile dysfunction is denied.

Service connection for a respiratory disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a back disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


